Citation Nr: 0736182	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-24 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability under 38 U.S.C.A. § 1151.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
impairment of the low back.

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
a cervical spine disability.

4.  Entitlement to service connection for residuals of injury 
to the cervical spine, including HNP at C5-C6.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION

The veteran served on active duty from June 1974 to June 
1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico in which entitlement to service 
connection for a low back disability under 38 U.S.C.A. 
§ 1151, and for PTSD was denied, and in which the RO declined 
to reopen the previously denied claims for service connection 
for impairment of the low back and a cervical spine 
disability.


FINDING OF FACT

In November 2007, prior to issuing a decision in this case, 
the Board was notified that the appellant died in September 
2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim. 38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
20.1302 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal. As a matter of law, appellants' claims do not survive 
their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This 
appeal on the merits has become moot by virtue of the death 
of the appellant and must be dismissed for lack of 
jurisdiction. See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 38 C.F.R. § 
20.1106.


ORDER

The appeal is dismissed.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


